               Case 2:19-mc-00198 Document 12 Filed 01/27/20 Page 1 of 1 Page ID #:22
  1t/Il~:ti' RL~c'ORDGD ~1%1 /L TO:
    Richard O. f-:~anns, Esq.; SBN:277442
    Cvanns C'~~Ilection Law Firm
y: 3731 Wilshire Blvd., Suite 514
 '~ Los Angeles, CA. 90010
    rtel: 213-292-6888
    Fax: 213-784-5439
    Email: enforcements@rocketmail.com
                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA

Home Products International-North America, Inc., a                               CASE NUMBER:
Delaware Corporation

                                           PLAINTIFF(S),      CV 2:19-mc-00198
                                 v.

Michel Bucl~but, an individual, et al                                ABSTRACT OF JUDGMENT/ORDER

                                         DEFENDANTS


I certify that in the above-entitled action and Court, Judgment/Order was entered on 12/11/2019
in favor of Home Products International-North America, Inc., a Delaware Corporation
whose address is 4501 W.47th Street, Chicago, IL. 60632
and against Best Plastico, LLC
whose last known address is 24105 South Frampton Avenue, Harbor City, CA. 90710
for $136,681.80               Principal, $ 0.00              Interest, $ 0.00                                           Costs,
and $0.00                             Attorney Fees.


ATTESTED this       ~}~              day of ~q~ua~~                    ,2020.
Judgment debtor's driver's license no. and state                                (last 4 digits) ~ Unknown.
Judgment debtor's Social Security number; FEIN # XX-XXXXXXX                     (last 4 digits) ❑Unknown.
    No stay of enforcement ordered by Court
❑ Stay of enforcement ordered by Court, stay date ends



Judgment debtor's attorney's name and address and/or address at which summons was served:


Best Plastico. LLC
24105 South Frampton Avenue
Harbor City, CA. 90710                                          BY

                                                                                 7183


NOTE:JUDGMENTS REGISTERED UNDER 28 U.S.C.§1963 BEAR THE RATE OFINTEREST OF THE DISTRICT OF OR/GIN
A ND CALCULATED AS OF THE DATE OF ENTRY IN THAT DISTRICT.
G-18 (03/12)                                    ABSTRACT OF JUDGMENT/ORDER                       American LegalNet, Inc.
                                                                                                 wicwJ~~ urn.!;1V ork F-I ou-.~~trm
